        Case 1:17-cv-02989-AT Document 1012 Filed 11/16/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

 DONNA CURLING, et al.,                     :
                                            :
                                            :
        Plaintiffs,                         :
                                            :
 v.                                         :          CIVIL ACTION NO.
                                            :          1:17-cv-2989-AT
 BRAD RAFFENSPERGER, et al.,                :
                                            :
                                            :
        Defendants.                         :

                                        ORDER

      This matter is before the Court on the State Defendants’ Consolidated Motion to

Quash Subpoena to Jordan Fuchs [Doc. 1010] filed after business hours on Friday,

November 13, 2020. State Defendants did not comply with the undersigned’s procedures

for presenting discovery disputes as required by the Court’s Standing Order “due to the

short time for compliance” with and “Curling counsel’s apparent unwillingness to discuss

modification of” the subpoena at issue. The subpoena requests 11 categories of documents

from Deputy Secretary of State, Jordan Fuchs, requested by Plaintiffs following a press

release from Ms. Fuchs concerning this litigation. According to Defendants’ motion, the

subpoena demanded compliance with three categories of documents by Saturday,

November 14, 2020 and Curling Plaintiffs refused to grant State Defendants’ request for

an extension of time to respond. By filing the motion pursuant to Fed. R. Civ. P. 45, State

Defendants unilaterally forestalled their obligation to produce documents responsive to

the subpoena by the Saturday deadline.
        Case 1:17-cv-02989-AT Document 1012 Filed 11/16/20 Page 2 of 2




      As the “emergency” nature of the looming subpoena deadline is no longer an issue,

the parties and the Court can deal with this dispute pursuant to the terms of the Court’s

Standing Order. Accordingly, the Court DENIES WITHOUT PREJUDICE State

Defendants’ Consolidated Motion to Quash Subpoena to Jordan Fuchs [Doc. 1010] and

ORDERS the parties to meet and confer regarding this dispute to discuss modification

of the subpoena if necessary and a reasonable time for compliance considering the State

Defendants’ current responsibilities for certifying the election results and preparing for

the upcoming runoff elections. In the event the dispute cannot be resolved, the parties

are ORDERED to file a Joint/Consolidated Discovery Dispute Statement with the Court.

      IT IS SO ORDERED this 16th day of November, 2020.



                                         _____________________________
                                         Amy Totenberg
                                         United States District Judge




                                            2
